STEVEN G. LEGUM

Attorney at Law
170 OLD Country Roap
Mingo, New York 11501
STEVEN G, LEGUM . (514) 873-9300

Gina L. Bast Telecopier
, (516) 248-0500

 

October 18, 2018

Hon. Sandra J. Feuerstein
United States District Judge
Courthouse

100 Federal Plaza

Central Islip, New York 11722

Re: Alvarado v. GC Dealer, et al.
18 Cry. 2915

Dear Judge Feuerstein:

When we appeared before your Honor earlier today, I called to the Court’s attention
that I required certain documents, to wit: all applications made by the plaintiff for governmen-
tal benefits, because we have reason to believe that they reflect representations by him as to his
wages and hours of work. Your Honor directed that such documents be produced in advance of
the deposition of the plaintiff, over plaintiff's counsel’s objection.

When we left the courtroom, I conferred with counsel. I provided her with a copy of de-
fendants’ formal document request, a copy of which is attached. Counsel advised me that she
did not understand your Honor’s directive as compelling the production of those documents.
She further advised me that she has thirty days to respond, and that her responses can properly
contain objections. I gleaned, from the totality of what was stated, that the requested docu-
ments will not be produced.

As I advised the Court, I believe that I require and should have the documents in
advance of the plaintiffs deposition, This would avoid the necessity of a second deposition after
I obtain the documents, Further, if it is plaintiff's position that he does not have any such appli-
cations, he should provide authorizations to obtain them.

Your Honor has provided the parties with three months to complete discovery. It most
certainly can be completed in that time frame if I obtain prompt responses. If, however, the
plaintiff intends to wait the full thirty days and then serve objections, it will be impossible to
move this case and complete discovery within the time frame provided by the Court.

I believe that the nine items contained in the document request are manifestly reasonable
and should be provided without delay. Based upon what counsel advised me, I am fearful that
Case 2:18-cv-02915-SJF-SIL Document 14 Filed 10/18/18 Page 2 of 4 PagelD #: 70

Hon. Sandra J. Feuerstein Page 2 October 18, 2018

they will not be produced without Court intervention. Absent a shortened time frame and a di-
rection that the plaintiff fully respond, I would most respectfully request that the Court refer
the matter to the magistrate judge for the purpose of supervising the discovery.

Respectfully,

  

SGL/fd
Enels.
 

United States District Court

astern District of Net York
x

 

JOEL ALVARADO, On behalf of themselves and others similarly
situated,

Plaintiff, DEFENDANTS’ FIRST
REQUEST FOR PRO-
v. DUCTION OF DOCU-

GC DEALER SERVICES INC., JENNIFER AYALA, ENTS
ANTHONY AYALA, JACK BECKERMAN, In their individual F IE
capacities, wa

Defendants.
aoe won anne ene eee X

 

 

PLEASE TAKE NOTICE that pursuant to Fed.R.Civ.P. 34 plaintiff shall produce and permit for
photocopying and inspection, within thirty (30) days hereof, at the offices of STEVEN G. LEGUM, 170 Old
Country Road, Mineola, New York the following for the years 2015 to the present:

1. All applications submitted by plaintiff to any person, entity, or governmental agency which
reflected the number of hours allegedly worked per week by plaintiff.

2. All applications submitted by plaintiff to any person, entity, or governmental agency which
reflected the hourly rate of pay allegedly received by plaintiff.

3. All applications submitted by plaintiff to any person, entity, or governmental agency which
reflected the weekly pay allegedly received by plaintiff.

4. Copies of plaintiff's tax returns.

3. All paystubs, or other documents received from defendant reflecting the number of hours worked
by plaintiff. |

6. All paystubs, or other documents received from defendant reflecting the hourly rate paid to
plaintiff.

7. All paystubs, or other documents received from defendant reflecting the amount of weekly pay
received by plaintiff. |

8. All documents which support the allegation that defendant GC Dealer Services Inc. (“GC

 
 

Case 2:18-cv-02915-SJF-SIL Document 14 Filed 10/18/18 Page 4 of 4 PagelD #: 72

Dealer”) is engaged in commerce.
9. All documents which support the allegation that GC Dealer had “an annual gross revenue of
$500,000 for one or more years relevant to this lawsuit.”

10. All items mandated by Fed.R.Civ.P. 26.

Dated: Mineola, New York

October 10, 2018 STEVEN G. LEGUM
Attorney for Defendants
170 Old Country Road

Mineola, New York 11501
(516) 873-9300

by:

 

“Steven G. Legum
To: LAW OFFICE OF DELVIS MELENDEZ
90 Bradley Street
Brentwood, New York 11717

 
